DETAILED ACTION
This action is in reply to papers filed 3/29/2021. Claims 1-4, 7-12, 14-18 and 22-38 are pending with claims 1-4, 7-12 and 14 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application 20180169271A1, Published 6/21/2018.
 
Withdrawn Rejections
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 7-8, filed 1/28/2021, with respect to the 35 U.S.C §102 (a)(1)/(a)(2) rejection of claims 1-3, 5, 10, 12 and 14 as being anticipated by Ranki et al. (PgPub US20150232811A1, Published 8/20/2015, Filed 11/23/2012) It is noted that the rejection has been withdrawn as independent claim 1 has been amended.  
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 8-10, filed 1/28/2021, with respect to the 35 U.S.C §103 (a) rejection of claims 4, 6-9 and 11 as being unpatentable over Ranki et al. (PgPub US20150232811A1, Published 8/20/2015, Filed 11/23/2012), Zhou et al. (PgPub US20050079158A1, Published 4/14/2005) and Prussak et al. (PgPub US20030220473A1, Published 11/27/2003, Reference 1 in IDS filed 9/7/2018) has been fully considered. The 103 (a) rejection of claims 4 and 9 have been withdrawn. It is noted that the rejection has been withdrawn as independent claim 1 has been amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ranki et al. (PgPub US20150232811A1, Published 8/20/2015, Filed 11/23/2012, previously cited), Prussak et al. (PgPub US20030220473A1, Published 11/27/2003, Reference 1 in IDS filed 9/7/2018, previously cited) and Zhou et al. (PgPub US20050079158A1, Published 4/14/2005, previously cited).
Ranki et al. is drawn to oncolytic adenovirus vectors and their uses in cancer therapy (Abstract). Regarding claim 1, in-part, Ranki et al. teach a composition (Pg. 8, para. 125), claim 12) (Pg. 10, para. 155) containing (i) a 24-base-pair deletion within the CR2 portion of the ElA gene that encompasses the area responsible for binding Rb protein (Pg. 4, para. 36), (ii) an RGD-4C sequence inserted into an HI loop of fiber knob protein ‘Alternatively, an RGD motif has been introduced into the HI loop of the native fiber knob.’ (Pg. 4, para. 36; Pg. 10, para. 164: Pg. 4, para. 40) and (iii) a heterologous nucleic acid inserted into a nonessential region of the adenovirus genome (Pg. 4, para. 36; Pg. 9, para. 150;), said nucleic acid comprising a sequence encoding a CD40 ligand (Pg. 9-10, para. 154) operatively linked to a promoter (as in claim 10) (Pg 10, para. 155). Regarding claim 2, Ranki teach the replication competent oncolytic adenovirus comprises a deletion in part, or all of the E3 gene region and that the nucleic acid encoding a CD40 ligand operatively linked to a transcriptional control element is inserted in the E3 deleted gene region (as in claim 3) (Pg. 4, para. 36). Regarding claim 14, Ranki teach the pharmaceutical composition and a pharmaceutically acceptable carrier (Pg. 11, para. 174).
However, while Ranki teach the nucleic acid comprises a sequence encoding a CD40 ligand (CD40L), Ranki fails to teach the CD40L is a chimeric human/mouse CD40 ligand (as further in claim 1), such as ISF35/MEM40 (as in claim 7, claim 8 and as in claim 9).
Before the effective filed date of the claimed invention, Prussak et al. taught novel chimeric ligands that, when expressed on the surface of a cell, are more stable than the corresponding native ligand but retain the receptor-binding function of the native ligand and are not immunogenic (Pg. 1, para. 1). Prussak teaches said chimeric ligand is a novel chimeric CD154 (also known as CD40 ligand; Pg. 1, para. 6) polypeptide, wherein said CD154 polypeptide claim 1) (Pg. 3, para. 19) and, as such, are safe and effective for disease therapy. In one embodiment, Prussak teaches the chimeric CD154 polypeptide is ISF 35/MEM40 (Pg. 10, para. 139-140 and Pg. 10, para. 145). Note also that Prussak teaches, in an expression vector setting (Pg. 11, para. 147), useful regulatory sequences include the promoter regions from various mammalian genes, such as the promoter found in the human cytomegalovirus (CMV) enhancer/promoter region (as in claim 11) (Pg. 11, para. 148-149).
The alignment between SEQ ID NO: 6 (Qy, query) and the ISF35/MEM40 taught by Prussak et al. (Db, database) is provided below. Note that the sequence taught by Prussak is 100% identical to claimed SEQ ID NO: 6 (as further in claim 7, claim 8 and claim 9).
RESULT 1
ADH76225
ID   ADH76225 standard; DNA; 759 BP.
XX
AC   ADH76225;
XX
DT   22-APR-2004  (first entry)
XX
DE   Immune stimulatory protein 35 (ISP35) DNA.
XX
KW   gene therapy; chimeric CD154; CD154 receptor; cytostatic;
KW   immune system activation; neoplasia; receptor-binding; CD154;
KW   immune stimulatory protein 35; ISP35; human; mouse; gene; ds.
XX
OS   Homo sapiens.
OS   Mus sp.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..759
FT                   /*tag=  a
FT                   /product= "ISP35"
FT                   /note= "Immune stimulatory protein 35"
XX
CC PN   US2003220473-A1.
XX
CC PD   27-NOV-2003.
XX
CC PF   23-MAY-2002; 2002US-00154759.
XX
PR   23-MAY-2002; 2002US-00154759.

CC PA   (PRUS/) PRUSSAK C E.
CC PA   (KIPP/) KIPPS T J.
CC PA   (CANT/) CANTWELL M J.
XX
CC PI   Prussak CE,  Kipps TJ,  Cantwell MJ;
XX
DR   WPI; 2004-060224/06.
DR   P-PSDB; ADH76239.
XX
CC PT   Novel chimeric CD154 comprising first subdomain of non-human CD154 
CC PT   replacing cleavage site of human CD154, and second subdomain of human 
CC PT   CD154 binding to CD154 receptor, useful in treating neoplasia.
XX
CC PS   Claim 15; SEQ ID NO 9; 62pp; English.
XX
CC   The invention describes a chimeric CD154 (CP) comprising a first 
CC   subdomain of non-human CD154 that replaces a cleavage site of human 
CC   CD154, and a second subdomain of human CD154 that binds to a CD154 
CC   receptor. IP is useful for increasing the concentration of a ligand 
CC   capable of binding to a CD154 receptor on the surface of a cell, which 
CC   involves introducing into the cell an IP encoding chimeric CD154, where 
CC   the chimeric CD154 is less susceptible to cleavage from the surface of 
CC   the cells than human CD154. IP is useful for inducing activation of an 
CC   immune system cell, which involves introducing into the cell an IP 
CC   encoding a chimeric CD154, where the chimeric CD154 is expressed on the 
CC   surface of the cell. IP is also useful for treating neoplasia in a 
CC   patient which involves introducing into a neoplastic cell with IP 
CC   encoding a chimeric CD154 or obtaining the neoplastic cell from a human 
CC   patient, infusing the neoplastic cell back into the patient after having 
CC   introduced into the cells the polynucleotide sequence encoding the 
CC   chimeric CD154. IP is efficient, safe and effective for treating 
CC   neoplasia. IP is more stable, retains receptor-binding function and not 
CC   immunogenic. This sequence encodes immune stimulatory protein 35 (ISP35) 
CC   created from human and mouse CD154 fragments.
XX
SQ   Sequence 759 BP; 229 A; 164 C; 171 G; 195 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 759;  DB 10;  Length 759;
  Best Local Similarity   100.0%;  
  Matches  759;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGATCGAAACATACAACCAAACTTCTCCCCGATCTGCGGCCACTGGACTGCCCATCAGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGATCGAAACATACAACCAAACTTCTCCCCGATCTGCGGCCACTGGACTGCCCATCAGC 60

Qy         61 ATGAAAATTTTTATGTATTTACTTACTGTTTTTCTTATCACCCAGATGATTGGGTCAGCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATGAAAATTTTTATGTATTTACTTACTGTTTTTCTTATCACCCAGATGATTGGGTCAGCA 120

Qy        121 CTTTTTGCTGTGTATCTTCATAGAAGGCTGGACAAGATAGAAGATGAAAGGAATCTTCAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        181 GAAGATTTTGTATTCATGAAAACGATACAGAGATGCAACACAGGAGAAAGATCCTTATCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAAGATTTTGTATTCATGAAAACGATACAGAGATGCAACACAGGAGAAAGATCCTTATCC 240

Qy        241 TTACTGAACTGTGAGGAGATTAAAAGCCAGTTTGAAGGCTTTGTGAAGGATATAATGTTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTACTGAACTGTGAGGAGATTAAAAGCCAGTTTGAAGGCTTTGTGAAGGATATAATGTTA 300

Qy        301 AACAAAGAGGAGACGAAGAAAGATGAGGATCCTCAAATTGCAGCACACGTTGTAAGCGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AACAAAGAGGAGACGAAGAAAGATGAGGATCCTCAAATTGCAGCACACGTTGTAAGCGAA 360

Qy        361 GCCAACAGTAATGCAGCATCCGTTCTACAGTGGGCCAAGAAAGGATATTATACCATGAAA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCCAACAGTAATGCAGCATCCGTTCTACAGTGGGCCAAGAAAGGATATTATACCATGAAA 420

Qy        421 AGCAACTTGGTAACCCTGGAAAATGGGAAACAGCTGACGGTTAAAAGACAAGGACTCTAT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AGCAACTTGGTAACCCTGGAAAATGGGAAACAGCTGACGGTTAAAAGACAAGGACTCTAT 480

Qy        481 TATATCTATGCTCAAGTCACCTTCTGCTCTAATCGGGAGGCTTCGAGTCAAGCCCCATTC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TATATCTATGCTCAAGTCACCTTCTGCTCTAATCGGGAGGCTTCGAGTCAAGCCCCATTC 540

Qy        541 ATCGTCGGCCTCTGGCTGAAGCCCAGCAGTGGATCTGAGAGAATCTTACTCAAGGCGGCA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 ATCGTCGGCCTCTGGCTGAAGCCCAGCAGTGGATCTGAGAGAATCTTACTCAAGGCGGCA 600

Qy        601 AATACCCACAGTTCCTCCCAGCTTTGCGAGCAGCAGTCTATTCACTTGGGCGGAGTGTTT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AATACCCACAGTTCCTCCCAGCTTTGCGAGCAGCAGTCTATTCACTTGGGCGGAGTGTTT 660

Qy        661 GAATTACAACCAGGTGCTTCGGTGTTTGTCAATGTGACTGATCCAAGCCAAGTGAGCCAT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GAATTACAACCAGGTGCTTCGGTGTTTGTCAATGTGACTGATCCAAGCCAAGTGAGCCAT 720


              |||||||||||||||||||||||||||||||||||||||
Db        721 GGCACTGGCTTCACGTCCTTTGGCTTACTCAAACTCTGA 759


However, neither Ranki nor Prussak teach the nucleic acid comprising a sequence encoding the chimeric human/mouse CD40 ligand operatively linked to a transcriptional control element is inserted in the reverse orientation to the native E3 gene (as in claim 4). 
Before the effective filed date of the claimed invention, Zhou et al. taught a replication competent recombinant human adenovirus type 5 adenovirus construct, in which a fragment in the E1A region of the ADV5 genome and a fragment in the E3 region are deleted while a foreign cDNA fragment is reversely inserted into the deleted E3 region (as in claim 4) (Pg. 2, para. 25). In fact, Zhou adds that the deletion in the E3 region allows an insertion of a foreign gene in a reverse orientation to be under the control of the endogenous promoter in the E3 region, resulting in the production of an antisense transcript of the foreign gene. Zhou further notes that the endogenous promoter has a similar high activity to the CMV promoter. Moreover, Zhou notes that the switch-on of the promoter depends on the adenovirus replication in cells, and if the adenovirus does not replicate, the foreign anti-sense mRNA will not be expressed (Pg. 3, para. 40).
When taken with the teachings of Ranki et al., wherein Ranki teaches a replication competent oncolytic adenoviral vector comprising a nucleic acid comprising a sequence encoding a CD40 ligand operatively linked to a transcriptional control element and inserted in the E3 deleted gene region, the skilled artisan would have found it prima facie obvious to insert the CD40 ligand in a reverse orientation in said E3 region, as taught by Zhou et al., because Zhou teaches this allows for expression of the inserted CD40 ligand to be controlled. prima facie obvious to operatively link the CD40 ligand with a CMV promoter in view of Zhou’s teaching of high expression activity for said promoter. Thus, for the advantageous reasons disclosed, one of ordinary skill in the art would have found the modifications prima facie obvious. 
Accordingly, the modification would have been prima facie obvious.

Applicant’s Response/Response to Arguments

The 1/28/2021 ‘Remarks’ of Applicant are addressed below. 
 
Applicant argues:  Claim 1 and all claims dependent thereon include, among other elements, the limitation that the replication-competent oncolytic adenovirus contains a nucleic acid comprising a sequence encoding a chimeric human/mouse CD40 ligand. Chimeric human/mouse CD40 ligand is not disclosed by Ranki. The Office alleged that, because Prussak 
Ranki’s human CD40 ligand with Prussak’s chimeric human/mouse CD40 ligand. The Office's allegation is faulty, at least for the following reason. MPEP 2141.02.VI instructs Office personnel that a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. Leading away may be demonstrated by a disclosure that criticizes, discredits, or otherwise discourages pursuit of a claimed invention. MPEP 2141.03.1 further instructs Office personnel that the person of ordinary skill in the art is "a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Office personnel may also consider "the inferences and creative steps that a person of ordinary skill in the art would employ." Id at 418, 82 USPQ2d at 1396. In view of these instructions from the MPEP, Applicant points out that Prussak' s patent application published on November 27, 2003. The earliest priority/benefit date for Ranki is November 25, 2011. From this, the person of ordinary skill in the art would conclude that Ranki discloses work performed by its inventors about eight years after Prussak' s patent application became public knowledge.  
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Applicant’s remarks (“In view of these instructions...”) are inconsistent with Applicant cited MPEP 2131.02 VII. This is because Applicant has not disclosed where, in the disclosure of Ranki, Ranki’s teaching “...would lead away from the claimed    
With respect to the time lapse between the filings of Ranki and Prussak, per MPEP 2145 (VIII), "The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) (100 year old patent was properly relied upon in a rejection based on a combination of references.). See also Ex parte Meyer, 6 USPQ2d 1966 (Bd. Pat. App. & Inter. 1988) (length of time between the issuance of prior art patents relied upon (1920 and 1976) was not persuasive of nonobviousness).  Notable here is the decision by the BPAI which was not persuaded by the ‘time lapse’ prior art argument of Appellant in an obviousness rejection in which there was a 50+ year gap between the two issued patents. 
Applicant argues:  Because the person of ordinary skill in the art is a person of ordinary creativity, capable of making inferences in view of the art before him or her, he or she would draw the inference that Ranki' s inventors, being themselves of at least ordinary skill in the art, routinely surveyed the art in their field. From this, the person of ordinary skill in the art would infer that Ranki's inventors had known the contents of Prussak for about eight years. 
In light of this, the person of ordinary skill in the art would further draw the following
inference: despite knowing the contents of Prussak 's disclosure, Ranki 's inventors did not
consider chimeric human/mouse CD40L an appropriate alternative to human CD40L.
Given this inference, the person of ordinary skill in the art would then conclude that Ranki
discourages pursuit of oncolytic adenoviruses comprising a nucleic acid comprising a sequence
encoding a chimeric human/mouse CD40L. In other words, Ranki teaches away from the invention of independent claim 1 and all claims dependent thereon. Ranki further teaches away from the use of any such oncolytic adenovirus, such as use in the methods of withdrawn independent claim 15 and all claims dependent thereon. 
In Response:  Applicant’s arguments have been fully considered, but are not found persuasive.  At the outset, Examiner is not persuaded by Applicant’s remarks that Ranki's inventors would have known the contents of Prussak’s teachings. This is an assumption and Applicant has provided no evidence whatsoever that Ranki knew of the contents of Prussak. Per MPEP 2145, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Furthermore, Examiner still maintains that the lapsed time between the filings of the Ranki and Prussak applications do not overcome the evidence of obviousness of the claimed invention.  On a broader point, it must be noted that the word “prior” in the term “prior art” has a plain meaning of “earlier in time” and there is no other qualifying word to specify the prior art’s age.  Both Ranki and 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632